Title: To James Madison from Philip Freneau, 12 May 1809
From: Freneau, Philip
To: Madison, James


Sir,
Philadelphia, May 12th. 1809.
After a Months ramble through the States of New Jersey and New York, I returned to this place on Saturday last, and found Your friendly Letter on Mrs. Bailey’s table, with the contents. There was no occasion of inclosing any Money, as Your Name was all I wanted to have placed at the head of the Subscription list. I hope You will credit me when I say that the republication of these Poems, such as they are, was Not a business of my own seeking or forwarding. I found last winter an Edition would soon be going on at all events, and in contradiction to my wishes, as I had left those old Scribblings to float quietly down the stream of oblivion to their destined element the ocean of forgetfulness. However, I have concluded to remain here this Summer, and have them published in a respectable manner, and free as possible of the blemishes imputable to the two former Editions, over which I had no controul, having given my manuscripts away, and left them to the Mercy of chance. I am endeavouring to make the whole work as worthy of the public eye as circumstances will allow. 1500 copies are to be printed, only; but I have a certainty, from the present popular frenzy, that three times that Number might soon be disposed of. I will attend to what you direct on the subject, and will forward the ten you Mention by the Middle of July or sooner. I will consider of what You say relative to the insertion of a piece or two in prose, but suspect that any thing I have written in that way is so inferior to the Poetry, that the contrast will be injurious to the credit of the Publication. I feel much in the humour of remaining here about two Years to amuse myself, as well as the Public, with such matters as that of the fat man You refer to, and if the public are in the same humour they shall be gratified. But I am intruding on Your time and will add No More at present. I had almost said,


Cum tot sustineas et tanta Negotia solus
Res Italas armis tuteris, Moribus ornes
Legibus emendes, in publica commoda peccem
Si longo sermone Morer tua tempora; Cæsar.

My best wishes, Sir, will ever await You, and in particular that Your Presidential Career may be equally honourable though less stormy than that of Your predecessor. My best compliments and respects to Mrs. Madison, And remain with esteem and respect Your Sincere friend
Philip Freneau.
